

116 HR 5545 IH: New Opportunities to Expand Healthy Air Using Sustainable Transportation Act of 2020
U.S. House of Representatives
2020-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5545IN THE HOUSE OF REPRESENTATIVESJanuary 7, 2020Mr. Rush introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Oversight and Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo promote the domestic manufacture and use of advanced, fuel efficient vehicles and zero emission
			 vehicles, encourage electrification of the transportation sector, create
			 jobs, and improve air quality, and for other purposes.
	
 1.Short titleThis Act may be cited as the New Opportunities to Expand Healthy Air Using Sustainable Transportation Act of 2020 or the NO EXHAUST Act of 2020. 2.DefinitionsIn this Act:
 (1)Electric vehicle supply equipmentThe term electric vehicle supply equipment means any conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.
 (2)SecretaryThe term Secretary means the Secretary of Energy. (3)Underserved or disadvantaged communityThe term underserved or disadvantaged community means a community located in a zip code within a census tract that is identified as—
 (A)a low-income urban community; (B)an urban community of color; or
 (C)any other urban community that the Secretary determines is disproportionately vulnerable to, or bears a disproportionate burden of, any combination of economic, social, and environmental stressors.
				3.Electric vehicle supply equipment rebate program
 (a)Rebate programNot later than January 1, 2021, the Secretary shall establish a rebate program to promote the purchase and installation of publicly accessible electric vehicle supply equipment (in this section referred to as the rebate program).
			(b)Rebate program requirements
 (1)Eligible applicantsA rebate under the rebate program may be made to a individual, State, local, Tribal, or Territorial government, a private entity, or a metropolitan planning organization.
				(2)Eligible equipment
 (A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall publish and maintain on the Department of Energy internet website a list of electric vehicle supply equipment that is eligible for the rebate program.
 (B)UpdateThe Secretary may publish a notice of proposed rulemaking to determine additional hardware or software equipment requirements that will likely lead to greater usage of the electric vehicle supply equipment or improve the experience of users of such charging equipment.
 (C)Location requirementTo be eligible for the rebate program, the equipment described under paragraph (1) shall be installed—
 (i)in the United States; (ii)on property—
 (I)owned by the eligible applicant under subsection (b)(1); or (II)on which the eligible applicant under subsection (b)(1) has authority to install electric vehicle supply equipment; and
 (iii)at a publicly accessible parking lot or facility having a minimum of 10 parking spaces and is— (I)open to the public for a minimum of 12 hours per day, five days per week;
 (II)associated with a multi-unit housing structure with five or more housing units; and (III)associated with a workplace available to an employee of the workplace or an employee of a nearby workplace.
							(3)Application
 (A)In generalAn eligible applicant under subsection (b)(1) may submit to the Secretary an application for a rebate under the rebate program. Such application shall include—
 (i)the estimated cost of covered expenses to be expended on the installation of the equipment eligible under subsection (b)(2);
 (ii)the estimated installation cost of the equipment eligible under subsection (b)(2); (iii)the global positioning system (GPS) location of the equipment eligible under subsection (b)(2) and identification of whether such location is a—
 (I)multi-unit housing structure; (II)workplace; or
 (III)publicly accessible parking lot or facility; (iv)the technical specifications of the equipment eligible under subsection (b)(2), including the maximum power and amperage of such equipment, to be installed; and
 (v)any other information determined by the Secretary to be necessary for a complete application. (B)Review processThe Secretary shall review an application for a rebate under the rebate program and approve an eligible applicant under subsection (b)(1) to receive such rebate if—
 (i)the application meets the requirements of the rebate program under subsection (b); and (ii)the Secretary expects amounts appropriated to be available for such rebate.
 (C)Notification to eligible applicantNot later than one year after the date on which the eligible applicant under subsection (b)(3) applies for a rebate under the rebate program, the Secretary shall notify the eligible applicant under subsection (b)(1) that they will be awarded a rebate under the rebate program following the submission of additional materials required under paragraph (5).
					(4)Rebate amount
 (A)In generalExcept as provided in subparagraph (B), the amount awarded under the rebate program shall be the lesser of—
 (i)75 percent of covered expenses; (ii)$2,000 for non-networked level 2 charging equipment;
 (iii)$4,000 for networked level 2 charging equipment; or (iv)$75,000 for networked direct current fast charging equipment.
 (B)Rebate amount for replacement equipmentThe amount awarded under the rebate program for replacement electric vehicle supply equipment shall be the lesser of—
 (i)75 percent of covered expenses; (ii)$1,000 for non-networked level 2 charging equipment;
 (iii)$2,000 for networked level 2 charging equipment; or (iv)$25,000 for networked direct current fast charging equipment.
						(5)Disbursement of rebate
 (A)In generalThe Secretary shall disburse a rebate under the rebate program to an eligible applicant under subsection (b)(1), following approval of an initial application under paragraph (3), if such applicant submits the materials required under subparagraph (B).
 (B)Materials required for disbursement of rebateNot later than one year after the date on which the eligible applicant under subsection (b)(1) receives notice that they have been approved for a rebate under the rebate program, such applicant shall submit to the Secretary the following—
 (i)the cost of covered expenses expended on the installation of the equipment eligible under subsection (b)(2);
 (ii)the installation cost of the equipment eligible under subsection (b)(2); (iii)a record of payment for the equipment eligible under subsection (b)(2);
 (iv)the global positioning system (GPS) location of the equipment eligible under subsection (b)(2) and identification of whether such location is a—
 (I)multi-unit housing structure; (II)workplace; or
 (III)publicly accessible parking lot or facility; (v)the technical specifications of the equipment eligible under subsection (b)(2), including the maximum power and amperage of such equipment; and
 (vi)any other information determined by the Secretary to be necessary for a complete application. (C)Agreement to maintainTo be eligible for a rebate under the rebate program, an eligible applicant under subsection (b)(1) shall enter into an agreement with the Secretary to maintain the eligible equipment in a satisfactory manner for not less than five years after the date on which the eligible applicant under subsection (b)(1) receives the rebate under the rebate program.
 (D)Agreement to report on usageTo be eligible for a rebate under the rebate program, an eligible applicant under subsection (b)(1) shall enter into an agreement with the Secretary to submit, not later than one year after the date the applicant is awarded a rebate and annually thereafter for the following two years, a report on the aggregated data on usage of relevant networked electric vehicle supply equipment.
 (E)ExceptionThe Secretary shall not disburse a rebate under the rebate program if materials submitted under paragraph (5) do not meet the same GPS location and technical specifications for the equipment eligible under subsection (b)(2) provided in an application under paragraph (3).
					(6)Exceptions to rebate program
 (A)Multi-port chargersAn eligible applicant under subsection (b)(1) shall be awarded a rebate under the rebate program for a multi-port charger based on the number of publicly accessible charging ports, with each subsequent port after the first port, being eligible for 50 percent of the full rebate amount.
 (B)Networked direct current fast chargingOf amounts appropriated to carry out the rebate program under this section, not more than 25 percent may be used for rebates of networked direct current fast charging equipment.
 (7)Hydrogen fuel cell refueling infrastructureFor the purposes of this section, hydrogen refueling equipment shall be eligible for a rebate as though it were a networked direct current fast charging equipment. All requirements related to public accessibility of installed locations shall apply.
 (c)DefinitionsIn this section: (1)Covered expensesThe term covered expenses means an expense that is associated with the purchase and installation of electric vehicle supply equipment, including—
 (A)the cost of electric vehicle supply equipment hardware; (B)labor costs associated with the installation of such hardware, only if wages for such labor are paid at rates not less than those prevailing on similar labor in the locality of installation, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the “Davis-Bacon Act”);
 (C)material costs associated with the installation of such hardware, including expenses involving electrical equipment and necessary upgrades or modifications to the electrical grid and associated infrastructure required for the installation of such hardware;
 (D)permit costs associated with the installation of such hardware; and (E)the cost of an on-site energy storage system.
 (2)Electric vehicleThe term electric vehicle means a vehicle that derives all or part of its power from electricity. (3)Multi-port chargerThe term multi-port charger means electric vehicle supply equipment capable of charging more than one electric vehicle simultaneously.
 (4)Level 2 charging equipmentThe term level 2 charging equipment means electric vehicle supply equipment that provides an alternating current power source at a minimum of 240-volts.
 (5)Networked direct current fast charging equipmentThe term networked direct current fast charging equipment means electric vehicle supply equipment that provides a direct current power source at a minimum of 50 kilowatts and is enabled to connect to a network to facilitate data collection and access.
 (6)Networked electric vehicle charging stationThe term networked electric vehicle charging station means a charging station that is enabled to connect to a network to facilitate data collection and access.
 (d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2021 through 2030.
			4.Expanding access to electric vehicles in underserved communities
			(a)Assessment of electric vehicle charging infrastructure in urban areas
				(1)In general
 (A)AssessmentThe Secretary shall conduct an assessment of the state of, challenges to, and opportunities for the deployment of electric vehicle charging infrastructure in urban areas, particularly in underserved or disadvantaged communities.
 (B)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the results of the assessment conducted under subparagraph (A), which shall—
 (i)describe the state of deployment with respect to electric vehicle charging infrastructure in major urban areas throughout the United States, particularly in underserved or disadvantaged communities, including information pertaining to—
 (I)the number of existing and planned Level 2 and DC FAST charging stations per capita for charging individually owned light-duty and medium-duty vehicles;
 (II)the number of existing and planned Level 2 and DC FAST charging stations for charging public and private fleet vehicles and medium- and heavy-duty equipment and vehicles;
 (III)the number of Level 2 and DC Fast charging stations installed in or available to occupants of publicly owned and privately owned multi-unit dwellings;
 (IV)policies, plans, and programs that cities, States, utilities, and private entities are using to encourage greater deployment and usage of electric vehicles and the associated electric vehicle charging infrastructure, including programs to encourage deployment of charging stations available to residents in publicly owned and privately owned multi-unit dwellings;
 (V)ownership models for Level 2 and DC FAST charging stations located in publicly owned and privately owned residential multi-unit dwellings, commercial buildings, public and private parking areas, and curb-side locations;
 (VI)how charging stations are financed and the rates charged for Level 2 and DC FAST charging; and (VII)a description of the methodology used to obtain the information provided in the report;
 (ii)identify the barriers to expanding deployment of electric vehicle charging infrastructure in urban areas, particularly in underserved or disadvantaged communities, including any challenges relating to charging infrastructure deployment in multi-unit dwellings;
 (iii)compile and provide an analysis of the best practices and policies used by State and local governments and private entities to increase deployment of electric vehicle charging infrastructure in urban areas, particularly in underserved or disadvantaged communities, including best practices with respect to—
 (I)public outreach and engagement; and (II)increasing deployment of charging infrastructure in publicly owned and privately owned multi-unit dwellings; and
 (iv)enumerate and identify the number of electric vehicle charging stations per capita at locations within each major urban area throughout the United States with detail at the level of zip codes and census tracts.
 (2)Five-year update assessmentNot later than 5 years after the date of the enactment of this Act, the Secretary shall— (A)update the assessment conducted under paragraph (1)(A); and
 (B)make public and submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report, which shall—
 (i)update the information described in paragraph (1)(B); and (ii)include a description of case studies and key lessons learned after the report under paragraph (1)(B) was submitted with respect to expanding the deployment of electric vehicle charging infrastructure in urban areas, particularly in low-income communities and communities of color.
 (b)DefinitionsIn this section: (1)Electric vehicle charging infrastructureThe term electric vehicle charging infrastructure means electric vehicle supply equipment and other physical assets that provide for the distribution of and access to electricity for the purpose of charging an electric vehicle.
 (2)Major urban areaThe term major urban area means a metropolitan statistical area within the United States with an estimated population that is greater than or equal to 1,500,000.
 5.Ensuring program benefits for underserved and disadvantaged communitiesIn administering programs under this Act, including pursuant to amendments made by this Act, the Secretary shall ensure, to the extent practicable, that such programs provide access to electric vehicle infrastructure, address transportation needs, and provide improved air quality in underserved or disadvantaged communities.
		6.Model building code for electric vehicle supply equipment
 (a)DevelopmentThe Secretary shall develop a proposal to establish or update, as appropriate, model building codes for—
 (1)integrating electric vehicle supply equipment into residential and commercial buildings that include space for individual vehicle or fleet vehicle parking; and
 (2)integrating onsite renewable power equipment and electric storage equipment (including electric vehicle batteries to be used for electric storage) into residential and commercial buildings.
 (b)ConsultationIn developing the proposal under subsection (a), the Secretary shall consult with stakeholders representing the building construction industry, manufacturers of electric vehicles and electric vehicle supply equipment, State and local governments, and any other persons with relevant expertise or interests.
 (c)DeadlineNot later than 1 year after the date of enactment of this Act, the Secretary shall submit the proposal developed under subsection (a) to the American Society of Heating, Refrigerating, and Air Conditioning Engineers, the International Code Council, and the States for consideration.
			7.Electric vehicle supply equipment coordination
 (a)In generalNot later than 90 days after the date of enactment of this Act, the Secretary, acting through the Assistant Secretary of the Office of Electricity Delivery and Energy Reliability (including the Smart Grid Task Force), shall convene a group to assess progress in the development of standards necessary to—
 (1)support the expanded deployment of electric vehicle supply equipment; (2)develop an electric vehicle charging network to provide reliable charging for electric vehicles nationwide; and
 (3)ensure the development of such network will not compromise the stability and reliability of the electric grid.
 (b)Report to CongressNot later than 1 year after the date of enactment of this Act, the Secretary shall provide to the Committee on Energy and Commerce of the House of Representatives and to the Committee on Energy and Natural Resources of the Senate a report containing the results of the assessment carried out under subsection (a) and recommendations to overcome any barriers to standards development or adoption identified by the group convened under such subsection.
			8.State consideration of electric vehicle charging
 (a)Consideration and determination respecting certain ratemaking standardsSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:
				
					(20)Electric vehicle charging programs
 (A)In generalEach State shall consider— (i)authorizing measures to stimulate investment in and deployment of electric vehicle supply equipment and to foster the market for vehicle charging;
 (ii)authorizing each electric utility of the State to recover from ratepayers any capital, operating expenditure, or other costs of the electric utility relating to load management, programs, or investments associated with the integration of electric vehicle supply equipment onto the grid and promoting greater electrification of the transportation sector; and
 (iii)allowing a person or agency that owns and operates an electric vehicle charging facility for the sole purpose of recharging an electric vehicle battery to be excluded from regulation as an electric utility pursuant to section 3(4) when making electricity sales from the use of the electric vehicle charging facility, if such sales are the only sales of electricity made by the person or agency.
 (B)DefinitionFor purposes of this paragraph, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle.. 
			(b)Obligations To consider and determine
 (1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:
					
						(7)
 (A)Not later than 1 year after the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated utility shall commence the consideration referred to in section 111, or set a hearing date for consideration, with respect to the standards established by paragraph (20) of section 111(d).
 (B)Not later than 2 years after the date of the enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility, shall complete the consideration, and shall make the determination, referred to in section 111 with respect to each standard established by paragraph (20) of section 111(d)..
 (2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by striking (19) and inserting (20).
 (3)Prior State actionsSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:
					
 (g)Prior State actionsSubsections (b) and (c) of this section shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the enactment of this subsection—
 (1)the State has implemented for such utility the standard concerned (or a comparable standard); (2)the State regulatory authority for such State or relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard concerned (or a comparable standard) for such utility;
 (3)the State legislature has voted on the implementation of such standard (or a comparable standard) for such utility; or
 (4)the State has taken action to implement incentives or other steps to strongly encourage the deployment of electric vehicles..
				9.State energy plans
 (a)State energy conservation plansSection 362(d) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)) is amended— (1)in paragraph (16), by striking ; and and inserting a semicolon;
 (2)by redesignating paragraph (17) as paragraph (18); and (3)by inserting after paragraph (16) the following:
					
 (17)a State energy transportation plan developed in accordance with section 367; and. (b)Authorization of appropriationsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended to read as follows:
				
					(f)Authorization of appropriations
 (1)State energy conservation plansFor the purpose of carrying out this part, there are authorized to be appropriated the following: (A)$100,000,000 for each of fiscal years 2021 through 2025.
 (B)$125,000,000 for each of fiscal years 2026 through 2030. (2)State energy transportation plansIn addition to the amounts authorized under paragraph (1), for the purpose of carrying out section 367, there are authorized to be appropriated the following:
 (A)$25,000,000 for each of fiscal years 2021 through 2025. (B)$35,000,000 for each of fiscal years 2026 through 2030..
 (c)State energy transportation plansPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended by adding at the end the following:
				
					367.State energy transportation plans
 (a)In generalThe Secretary may provide financial assistance to a State to develop a State energy transportation plan, for inclusion in a State energy conservation plan under section 362(d), to promote the electrification of the transportation system, reduced consumption of fossil fuels, and improved air quality.
 (b)DevelopmentA State developing a State energy transportation plan under this section shall carry out this activity through the State energy office that is responsible for developing the State energy conservation plan under section 362.
 (c)ContentsA State developing a State energy transportation plan under this section shall include in such plan a plan to—
 (1)deploy a network of electric vehicle supply equipment to ensure access to electricity for electric vehicles; and
 (2)promote modernization of the electric grid to accommodate demand for power to operate electric vehicle supply equipment and to utilize energy storage capacity provided by electric vehicles.
 (d)CoordinationIn developing a State energy transportation plan under this section, a State shall coordinate, as appropriate, with—
 (1)State regulatory authorities (as defined in section 3 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2602));
 (2)electric utilities; (3)regional transmission organizations or independent system operators;
 (4)private entities that provide electric vehicle charging services; (5)State transportation agencies, metropolitan planning organizations, and local governments;
 (6)electric vehicle manufacturers; (7)public and private entities that manage vehicle fleets; and
 (8)public and private entities that manage ports, airports, or other transportation hubs. (e)Technical assistanceUpon request of the Governor of a State, the Secretary shall provide information and technical assistance in the development, implementation, or revision of a State energy transportation plan.
 (f)Electric vehicle supply equipment definedFor purposes of this section, the term electric vehicle supply equipment means conductors, including ungrounded, grounded, and equipment grounding conductors, electric vehicle connectors, attachment plugs, and all other fittings, devices, power outlets, or apparatuses installed specifically for the purpose of delivering energy to an electric vehicle..
 10.Transportation electrificationSection 131 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17011) is amended— (1)in subsection (a)(6)—
 (A)in the matter preceding subparagraph (A), by striking and petroleum, and inserting petroleum, expand use of electric vehicles, and facilitate electrification of the transportation sector,;
 (B)in subparagraph (A), by inserting and ground support equipment at ports before the semicolon; (C)in subparagraph (E), by inserting and vehicles before the semicolon;
 (D)in subparagraph (H), by striking and at the end; (E)in subparagraph (I)—
 (i)by striking battery chargers,; and (ii)by striking the period at the end and inserting a semicolon; and
 (F)by adding at the end the following:  (J)plug-in electric vehicle charging infrastructure, including publicly accessible charging infrastructure, including infrastructure accessible to rural, urban, and low-income communities or infrastructure on commercial property; and
 (K)multi-use charging hubs used for multiple forms of transportation.; (2)in subsection (b)—
 (A)in paragraph (3)(A)— (i)in clause (i), by striking and at the end;
 (ii)in clause (ii), by inserting , vehicle components, and plug-in electric vehicle charging equipment after vehicles; and (iii)by adding at the end the following:
						
 (iii)contain a written assurance that all laborers and mechanics employed by contractors or subcontractors during construction, alteration, or repair that is financed, in whole or in part, by a grant under this section shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code (and the Secretary of Labor shall, with respect to the labor standards described in this clause, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code); and; and
 (B)in paragraph (6), by striking $90,000,000 for each of fiscal years 2008 through 2012 and inserting $2,000,000,000 for each of fiscal years 2021 through 2030; and (3)in subsection (c)—
 (A)in the header, by striking Near-Term and inserting Large-Scale; and (B)in paragraph (4), by striking $95,000,000 for each of fiscal years 2008 through 2013 and inserting $2,500,000,000 for each of fiscal years 2021 through 2030.
				11.Federal fleets
 (a)Minimum Federal fleet requirementSection 303 of the Energy Policy Act of 1992 (42 U.S.C. 13212) is amended— (1)by striking subsection (b) and inserting the following:
					
						(b)Percentage requirements
							(1)In general
 (A)Light-duty vehiclesBeginning in fiscal year 2025, 100 percent of the total number of light-duty vehicles acquired by a Federal fleet shall be alternative fueled vehicles, of which—
 (i)at least 50 percent shall be zero emission vehicles or plug-in hybrids in fiscal years 2025 through 2034;
 (ii)at least 75 percent shall be zero emission vehicles or plug-in hybrids in fiscal years 2035 through 2049; and
 (iii)100 percent shall be zero emission vehicles in fiscal year 2050 and thereafter. (B)Medium- and heavy-duty vehiclesThe following percentages of the total number of medium- and heavy-duty vehicles acquired by a Federal fleet shall be alternative fueled vehicles:
 (i)At least 20 percent in fiscal years 2025 through 2029. (ii)At least 30 percent in fiscal years 2030 through 2039.
 (iii)At least 40 percent in fiscal years 2040 through 2049. (iv)At least 50 percent in fiscal year 2050 and thereafter.
 (2)ExceptionThe Secretary, in consultation with the Administrator of General Services where appropriate, may permit a Federal fleet to acquire a smaller percentage than is required in paragraph (1), so long as the aggregate percentage acquired for each class of vehicle by all Federal fleets is at least equal to the required percentage.
 (3)DefinitionsIn this subsection: (A)Federal fleetThe term Federal fleet means a fleet of vehicles that are centrally fueled or capable of being centrally fueled and are owned, operated, leased, or otherwise controlled by or assigned to any Federal executive department, military department, Government corporation, independent establishment, or executive agency, the United States Postal Service, the Congress, the courts of the United States, or the Executive Office of the President. Such term does not include—
 (i)motor vehicles held for lease or rental to the general public; (ii)motor vehicles used for motor vehicle manufacturer product evaluations or tests;
 (iii)law enforcement vehicles; (iv)emergency vehicles; or
 (v)motor vehicles acquired and used for military purposes that the Secretary of Defense has certified to the Secretary must be exempt for national security reasons.
 (B)FleetThe term fleet means— (i)20 or more light-duty vehicles, located in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 1980 population of more than 250,000; or
 (ii)10 or more medium- or heavy-duty vehicles, located at a Federal facility or located in a metropolitan statistical area or consolidated metropolitan statistical area, as established by the Bureau of the Census, with a 1980 population of more than 250,000.; and
 (2)in subsection (f)(2)(B)— (A)by striking , either; and
 (B)in clause (i), by striking or and inserting and. (b)Federal fleet conservation requirementsSection 400FF(a) of the Energy Policy and Conservation Act (42 U.S.C. 6374e) is amended—
 (1)in paragraph (1)— (A)by striking 18 months after the date of enactment of this section and inserting 12 months after the date of enactment of the NO EXHAUST Act of 2020;
 (B)by striking 2010 and inserting 2022; and (C)by striking and increase alternative fuel consumption and inserting , increase alternative fuel consumption, and reduce vehicle greenhouse gas emissions; and
 (2)by striking paragraph (2) and inserting the following:  (2)GoalsThe goals of the requirements under paragraph (1) are that each Federal agency shall—
 (A)reduce fleet-wide per-mile greenhouse gas emissions from agency fleet vehicles, relative to a baseline of emissions in 2015, by—
 (i)not less than 30 percent by the end of fiscal year 2025; (ii)not less than 50 percent by the end of fiscal year 2030; and
 (iii)100 percent by the end of fiscal year 2050; and (B)increase the annual percentage of alternative fuel consumption by agency fleet vehicles as a proportion of total annual fuel consumption by Federal fleet vehicles, to achieve—
 (i)25 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2025;
 (ii)50 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2035; and
 (iii)at least 85 percent of total annual fuel consumption that is alternative fuel by the end of fiscal year 2050..
				12.Domestic Manufacturing Conversion Grant Program
 (a)Hybrid vehicles, advanced vehicles, and fuel cell busesSubtitle B of title VII of the Energy Policy Act of 2005 (42 U.S.C. 16061 et seq.) is amended— (1)in the subtitle header, by inserting Plug-In Electric Vehicles, before Hybrid Vehicles; and
 (2)in part 1, in the part header, by striking Hybrid and inserting Plug-In Electric. (b)Plug-In electric vehiclesSection 711 of the Energy Policy Act of 2005 (42 U.S.C. 16061) is amended to read as follows:
				
 711.Plug-in electric vehiclesThe Secretary shall accelerate domestic manufacturing efforts directed toward the improvement of batteries, power electronics, and other technologies for use in plug-in electric vehicles..
 (c)Efficient hybrid and advanced diesel vehiclesSection 712 of the Energy Policy Act of 2005 (42 U.S.C. 16062) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by inserting , plug-in electric vehicles, after efficient hybrid; and (B)by amending paragraph (3) to read as follows:
						
 (3)PriorityPriority shall be given to— (A)the refurbishment or retooling of manufacturing facilities that have recently ceased operation or will cease operation in the near future; and
 (B)applications containing a written assurance that— (i)all laborers and mechanics employed by contractors or subcontractors during construction, alteration, retooling, or repair that is financed, in whole or in part, by a grant under this subsection shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code;
 (ii)all laborers and mechanics employed by the owner or operator of a manufacturing facility that is financed, in whole or in part, by a grant under this subsection shall be paid wages at rates not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor in accordance with sections 3141 through 3144, 3146, and 3147 of title 40, United States Code; and
 (iii)the Secretary of Labor shall, with respect to the labor standards described in this paragraph, have the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (5 U.S.C. App.) and section 3145 of title 40, United States Code.; and
 (2)by striking subsection (c) and inserting the following:  (c)Cost share and guarantee of operation (1)ConditionA recipient of a grant under this section shall pay the Secretary the full amount of the grant if the facility financed in whole or in part under this subsection fails to manufacture goods for a period of at least 10 years after the completion of construction.
 (2)Cost shareSection 988(c) shall apply to a grant made under this subsection. (d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $2.5 billion for each of fiscal years 2021 through 2030.
 (e)Period of availabilityAn award made under this section after the date of enactment of this subsection shall only be available with respect to facilities and equipment placed in service before December 30, 2035..
 13.Advanced technology vehicles manufacturing incentive programSection 136 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17013) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively, and indenting appropriately;
 (ii)by striking (1) Advanced technology vehicle.— and all that follows through meets— and inserting the following:  (1)Advanced technology vehicleThe term advanced technology vehicle means—
 (A)an ultra efficient vehicle; (B)a light duty vehicle that meets—;
 (iii)by amending subparagraph (B)(iii) (as so redesignated) to read as follows:  (iii)the applicable regulatory standards for emissions of greenhouse gases for model year 2021 through 2025 vehicles promulgated by the Administrator of the Environmental Protection Agency on October 15, 2012 (77 Fed. Reg. 62624); or; and
 (iv)by adding at the end the following:  (C)a heavy-duty vehicle (including a medium-duty passenger vehicle), as defined in section 86.1803–01 of title 40, Code of Federal Regulations (or successor regulations), that—
 (i)complies early with the applicable regulatory standards for emissions of greenhouse gases for model year 2024 vehicles promulgated by the Administrator on October 25, 2016 (81 Fed. Reg. 73478);
 (ii)complies early with, or demonstrates achievement below, the applicable regulatory standards for emissions of greenhouse gases for model year 2027 vehicles promulgated by the Administrator on October 25, 2016 (81 Fed. Reg. 73478); or
 (iii)emits zero emissions of greenhouse gases.;  (B)by striking paragraph (2) and redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively; and
 (C)by amending paragraph (3) (as so redesignated) to read as follows:  (4)Qualifying componentsThe term qualifying components means components, systems, or groups of subsystems that the Secretary determines to be designed to reduce emissions of greenhouse gases or oxides of nitrogen.;
 (2)in subsection (b)— (A)in the matter preceding paragraph (1)—
 (i)by striking automobile manufacturers, ultra efficient vehicle manufacturers, and inserting advanced technology vehicle manufacturers; and (ii)by striking 30 percent and inserting 50 percent;
 (B)in paragraph (1)— (i)in subparagraph (A), by striking qualifying advanced technology vehicles; and inserting advanced technology vehicles; or;
 (ii)in subparagraph (B), by striking ; or and inserting ; and; and (iii)by striking subparagraph (C); and
 (C)in paragraph (2), by striking qualifying vehicles, ultra efficient vehicles, and inserting advanced technology vehicles; (3)in subsection (c), by striking 2020 and inserting 2030 each place it appears;
 (4)in subsection (g), by inserting or medium-duty or heavy-duty vehicles that emit zero greenhouse gas emissions after ultra efficient vehicles; (5)in subsection (h)—
 (A)in the header, by striking automobile and inserting advanced technology vehicle; and (B)in paragraph (1)(B), by striking automobiles, or components of automobiles and inserting advanced technology vehicles, or components of advanced technology vehicles; and
 (6)in subsection (i), by striking 2008 through 2012 and inserting 2021 through 2030. 